Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 3 July 1792
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia July 3. 1792.

I inclose you the first of a bill of exchange drawn on you by the Treasurer of the U.S. for one hundred and twenty three thousand seven hundred and fifty current Gilders, which please to enter to the credit of the Secretary of state for the U.S. Mr. Pinkney our minister at London is authorised to draw on you at times to this whole amount for particular purposes independant of the general ones of his mission heretofore explained to you. You will therefore be pleased to honour the bills he shall so draw on you. I am in hopes your account with the Secretary of state settled to the 1st. day of this month is on it’s way to me. I have the honour to be with great esteem, gentlemen Your most obedient humble servt

Th: Jefferson

